Citation Nr: 0723691	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-09 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for residuals, low back injury.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel



INTRODUCTION

The veteran had active duty from June 1972 to November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
February 2007.


FINDING OF FACT

The veteran's service connected residuals, low back injury, 
are productive of moderate limitation of motion of the lumbar 
spine and no more than moderate intervertebral disc syndrome; 
they are not manifested by incapacitating episodes 
necessitating bedrest prescribed by a physician, flexion of 
the thoracolumbar spine to less than 30 degrees, listing of 
the whole spine to opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion, abnormal mobility on forced 
motion, favorable ankylosis of the entire thoracolumbar 
spine, or significant additional neurological impairment, 
including, but not limited to, bowel and bladder impairment. 


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 20 percent for residuals, low back injury, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.71(a), Diagnostic Codes 5292, 
5293, 5295 (2003); 5237, 5242, 5243 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121; 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).

In this case, in July 2003, March 2005 and March 2006 
letters, the RO provided timely notice to the veteran 
regarding what information and evidence is needed to 
substantiate increased ratings claims, as well as specifying 
what information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claim.  The letters further addressed the 
information and evidence necessary to establish an effective 
date in the event that an increased rating is granted, but 
such notice was not provided until after the rating decision 
on appeal had been issued.  As such, notice was not timely as 
to this element.  The Board notes that the veteran, however, 
has not been prejudiced from this error because the denial of 
the claims in this appeal renders moot any question as to the 
appropriate effective date to be assigned.  See Sanders, 
supra.; Simmons, supra.

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claim.  The record includes VA treatment records and 
multiple VA examination reports.  The Board notes that the 
veteran has been afforded several VA examinations in relation 
to his claim.  As such, the Board finds that the record as it 
stands now includes sufficient medical evidence to decide the 
claim at hand and that the requirements of 38 C.F.R. § 
3.159(c)(4) have been met.  

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.

Analysis

The veteran's lumbar spine disability is currently rated by 
the RO under the Diagnostic Code 5295.  The Board notes that 
during the pendency of the veteran's appeal, VA promulgated 
regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Later, 
VA promulgated regulations for the evaluation of the 
remaining disabilities of the spine, effective September 26, 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003), codified, in 
pertinent part, at 38 C.F.R. 4.71a, Diagnostic Codes 5237, 
5242, 5243, effective September 26, 2003.  The amendments 
renumber the diagnostic codes and create a general rating 
formula for rating diseases and injuries of the spine, based 
largely on limitation or loss of motion, as well as other 
symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

Under the previous version of the rating criteria-

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 20 percent rating for moderate limitation of 
motion, and a maximum schedular rating of 40 percent for 
severe limitation of motion.  

Under Code 5293, when disability from intervertebral disc 
syndrome is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order 
when disability is severe, characterized by recurring attacks 
with intermittent relief.

Under Code 5295, if there is lumbosacral strain with muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in the standing position, a 20 percent 
evaluation is in order.  A maximum schedular rating of 40 
percent is awarded when lumbosacral strain is severe, with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Under the amended version of the rating criteria-

Lumbosacral or cervical strain is Code 5237.  Degenerative 
arthritis of the spine is Code 5242.  Intervertebral disc 
syndrome is Code 5243.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned, in pertinent part, as 
follows:

20 percent-forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphyosis;

40 percent-forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that 
individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  

5237 Lumbosacral strain 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome 

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined.  See 38 
C.F.R. § 4.25 (combined ratings table).   
 
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Note (1) provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

VA treatment records from 2002 show that the veteran 
complained of low back pain.  On examination, the veteran 
complained of pain on rotation and palpation.  Straight leg 
raises were negative and there were no neurologic deficits 
noted.  VA treatment records from 2003 show that the veteran 
complained of low back pain but denied radicular pain.  On 
examination, the veteran had moderate spasm and tenderness in 
the paraspinous muscles.  Flexion was to 75 degrees and the 
veteran had mildly restricted extension.  2004 VA treatment 
records show that the veteran complained of radicular pain 
but denied bowel or bladder problems.  The veteran had full 
range of motion on examination with pain at the ends of 
motion.  There was tenderness on palpation of the spine and 
straight leg raising was positive on the left hand side, but 
the veteran's deep tendon reflexes and sensory perception 
were normal in both lower extremities.  An October 2004 MRI 
report revealed very small left paracentral focal disc 
protrusion at L5/S1.  

A September 2003 VA examination report shows that the veteran 
complained of low back pain with occasional radiating pain.  
He stated that he sometimes used a cane and felt his back 
pain had increased over the past year.  On examination, the 
veteran had normal flexion of the spine, extension to 10 
degrees and bilateral rotation and bending to 20 degrees 
each.  The veteran had normal lower extremity strength and 
sensation.  His lumbar x-rays revealed essentially normal 
findings.  The examiner estimated that flare-ups would 
decrease the veteran's range of motion of the back by 10 to 
15 percent.  

An April 2005 VA examination report shows that the veteran 
complained of daily low back pain which radiated to his left 
lower extremity.  He described significant limitations in his 
physical activities due to his back pain and said he used a 
cane to walk, but he denied any numbness or tingling in his 
lower extremities.  On examination, the veteran presented 
using a cane to help him ambulate.  The veteran had forward 
flexion to 80 degrees, extension to 10 degrees, lateral 
flexion to 15 degrees in both directions and lateral rotation 
to 30 degrees bilaterally.  The examiner estimated that 
during flare-ups the veteran would have additional limitation 
of 5 to 10 degrees in each direction.  There was no evidence 
of fatigue on repetitive motion.  There was no evidence of 
spasm on examination.  Neurologically the veteran had full 
strength in both lower extremities as well as sensory testing 
without deficit.  In his summary, the examiner noted that the 
veteran did not have any radiculopathy or other neurologic 
symptoms.  The examiner also stated that the veteran had a 
mild to moderate back disability.

At the February 2007 Board hearing at the RO, the veteran 
denied that he had been prescribed bedrest by a physician.

The Board notes that although the 2004 VA treatment records 
showed positive straight leg raises and complaints of 
radiating pain into the left lower extremity, the remaining 
medical evidence, including the 2002 and 2003 VA treatment 
records and the April 2005 VA examination report, showed a 
normal neurological examination and no evidence of 
radiculopathy.  Moreover, a May 2005 outpatient treatment 
report shows that the veteran had no loss of neurological 
function.  Therefore, the Board finds that the overall 
clinical picture shows, at most, minimal neurological 
involvement.  As such, the Board does not find that a rating 
in excess of 20 percent is warranted for disc disease under 
Diagnostic Codes 5293 or 5243.  There is no evidence which 
demonstrates more than moderate intervertebral disc syndrome.  
There is no indication of recurring attacks with little 
intermittent relief or physician-prescribed bedrest.  

As discussed in detail below, there is also no medical 
evidence to suggest a rating in excess of 20 percent is 
warranted under the either the old or new criteria for rating 
spinal disabilities based on limitation of motion or 
lumbosacral strain.  Further, there is no persuasive evidence 
of associated objective neurological abnormalities to warrant 
a separate compensable evaluation including, but not limited 
to, neurological impairment of the left lower extremity, and 
bowel or bladder impairment. 

Loss of range of motion and lumbosacral strain were 
previously rated under former Diagnostic Codes 5292 and 5295.  
As noted above, under the old Diagnostic Code 5292, 
limitation of motion of the lumbar spine was assigned a 30 
percent rating for severe limitation of motion and under the 
old Diagnostic Code 5295 a 40 percent rating was assigned 
with severe lumbosacral strain, with listing of the whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Under the revised regulations, the 30 percent rating is only 
applicable to cervical spine disabilities and a 40 percent 
rating is not warranted unless there is forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.

The most limitation of motion shown by the medical evidence 
of record, even when taking into consideration additional 
functional loss due to flare-ups, is to 70 degrees of 
flexion, 0 degrees of extension, 5 degrees of left lateral 
flexion, 5 degrees of right lateral extension, 20 degrees of 
left lateral rotation, and 20 degrees of right lateral 
rotation.  Additionally, the Board notes that there is no 
evidence of favorable ankylosis of the entire thoracolumbar 
spine.  Thus, there is also no medical evidence demonstrating 
that the veteran's lumbar spine disability is limited to 30 
degrees, or less, of flexion or that there is any ankylosis 
of the spine.  Thus, a rating in excess of 20 percent under 
the revised diagnostic codes for rating spinal disabilities 
is not warranted.  

As for application of former Diagnostic Codes 5292 and 5295, 
none of the medical evidence of record shows any evidence of 
severe lumbosacral strain, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion, or some of the above with abnormal mobility on forced 
motion in order to warrant a rating in excess of 20 percent 
under former Diagnostic Code 5295.  Moreover, the medical 
evidence of record shows, at most, moderate limitation of 
motion, even when taking into consideration flare-ups from 
pain.  Thus, there is no basis for awarding a disability 
rating in excess of 20 percent for the veteran's lumbar spine 
disability under former Diagnostic Code 5292.

In sum, when considering the medical record and all 
applicable Diagnostic Codes, the preponderance of the 
evidence is against a finding that the veteran's lumbar spine 
disability more nearly approximates the criteria for a 
disability rating in excess of 20 percent.  

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra and notes that the ranges of motion 
from the April 2005 VA examination report took into 
consideration increased pain with flare-ups. 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for residuals, low back injury is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


